Opinion issued September 15, 2016




                                    In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-16-00234-CV
                          ———————————
          ALFRED BERNAT AND JOHN DOE (L.S.), Appellants
                                     V.
         TOMAS SOTELO AND BENANCIA SOTELO, Appellees


                  On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Case No. 2011-61031


                        MEMORANDUM OPINION

     Appellants, Alfred F. Bernat and John Doe (L.S.), filed a notice of appeal

stating they desired “to appeal from the appealable Order cause 2015-55357

dismissed Bill of Review and void Judgment cause 2011-61031 signed 22 February

2013 . And another Void Judgment 23 August 2013”. Two appeals were assigned
to this Court: one for the judgment in trial court cause 2011-61031 (appellate cause

01-16-00234-CV) and one for the judgment in trial court cause 2015-55357

(appellate cause 01-16-00235-CV). Appellants subsequently filed an amended

notice of appeal in appellate cause 01-16-00234-CV, adding an appeal of the

judgment in justice court cause EV12C0024097.1 Appellees filed a motion to

dismiss claiming we have no jurisdiction because the notice of appeal is untimely.

We grant the motion.

      Although appellants state they are appealing a judgment signed February 22,

2013 in trial court cause 2011-61031, the clerk’s record shows the final judgment

was signed on August 23, 2013. Appellant’s notice of appeal from this judgment

was filed on March 16, 2016.

      As a general rule, a notice of appeal is due within thirty days after the signing

of the judgment. See TEX. R. APP. P. 26.1. The deadline is extended to ninety days

after the judgment is signed if a party files a timely post-judgment motion under

Rule 329b, or in some cases, a request for findings of fact and conclusions of law.

See id.; TEX. R. CIV. P. 329b(a), (g). The time to file a notice of appeal may also be

extended if, within fifteen days after the date the notice of appeal is due, the appellant




1
      Because the amended notice of appeal seeks appeal from a judgment in a different
      trial court cause number, we have forwarded that notice of appeal to the trial court
      clerk. See TEX. R. APP. P. 25.1(a).
                                            2
properly files a motion for extension of time to file the notice of appeal. See TEX.

R. APP. P. 10.5(b), 26.3.

        Appellants’ notice of appeal is untimely as to the 2013 judgment in cause

2011-61031. The notice of appeal filed on March 18, 2016 was filed more than two

and a half years after judgment was signed. Without a timely filed notice of appeal,

this Court is without jurisdiction. See TEX. R. APP. P. 25.1. Appellants’ response to

the motion to dismiss presents no authority demonstrating that we have jurisdiction

over this appeal.

        Because we have no jurisdiction, we grant appellees’ motion and dismiss this

appeal.2 TEX. R. APP. P. 42.3(a); 43.2(f). Any pending motions are dismissed as

moot.

                                         PER CURIAM



Panel consists of Chief Justice Radack, and Justices Higley and Huddle.




2
        The appeal in cause number 01-16-00235-CV of the February 9, 2016 order
        dismissing the bill of review is unaffected by this opinion and judgment and remains
        pending.
                                             3